Name: Commission Regulation (EEC) No 494/88 of 24 February 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 88 Official Journal of the European Communities No L 51 /9 COMMISSION REGULATION (EEC) No 494/88 of 24 February 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87Q ajid (EEC) No 1918/87 (s) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 461 /88 (10) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 4018/87 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to ' in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ( l3) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 25 February 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 377, 31 . 12. 1987, p . 30 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . . Article 2 This Regulation shall enter into force on 25 February 1988 . (4) OJ No L 365, 24. 12. 1987, p. 13 . 0 OJ No L 167, 25. 7. 1972, p . 9 . CO OJ No L 176, 1 . 7. 1987, p . 30 . f) OJ No L 183, 3 . 7. 1987, p . 14. (8) OJ No L 183, 3 . 7. 1987, p . 16 . 0 OJ No L 378, 31 . 12. 1987, p . 27 . H OJ No L 46, 19 . 2. 1988, p . 30 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. O OJ No L 183, 3 . 7. 1987, p. 18 . No L 51 / 10 Official Journal of the European Communities 25. 2. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period (') 2 3 4 5 6 7 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,314 22,425 22,816 22,998 22,998 20,020 2. Final aids : \ I (a) Seed harvested and processed in : I  Federal Republic of Germany IIII \ (DM) 54,36 54,64 55,59 56,15 56,15 48,07  Netherlands (Fl) 60,27 60,58 61,62 62,23 62,23 54,07  BLEU (Bfrs/Lfrs) 1 068,84 1 074,1 1 1 092,90 1 100,90 1 100,90 952,41  France (FF) 160,52 161,24 163,88 164,63 164,63 143,06  Denmark (Dkr) 192,42 193,35 196,77 198,32 198,32 170,24  Ireland ( £ Irl) 17,839 17,919 18,241 18,348 18,348 15,774  United Kingdom ( £) 12,557 12,594 12,850 12,943 12,943 10,824  Italy (Lit) 33 938 34 084 34 564 34 643 34 643 ' 29 641  Greece (Dr) 1 909,77 1 879,87 1 920,84 1 894,49 1 894,49 1 422,38 (b) Seed harvested in Spain and \ llllI II processed : \ llII\ Il  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 361,72 3 378,16 3 407,92 3 421,67 3 421,67 2 927,85 (c) Seed harvested in Portugal and I I Il processed : \ 1 ll II  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 304,07 4 311,63 4 374,98 4 382,77 4 382,77 3 787,02 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 25 . 2 . 88 Official Journal of the European Communities No L 51 / 11 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period (') 2 3 4 5 6 7 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,814 24,925 25,316 25,498 25,498 22,520 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 60,32 60,61 61,56 62,11 62,11 ,53,98  Netherlands (Fl) 66,95 67,26 68,31 68,92 68,92 60,68  BLEU (Bfrs/Lfrs) 1 189,00 1 194,27 1 213,07 1 221,07 1 221,07 1 072,58  France (FF) 179,21 179,93 182,57 183,32 183,32 161,75  Denmark (Dkr) 214,31 215,23 218,66 220,21 220,21 192,13  Ireland ( £ Irl) 19,917 19,997 20,319 20,426 20,426 17,853  United Kingdom ( £) 14,128 14,235 14,491 14,583 14,583 12,464  Italy (Lit) 37 930 38 076 38 556 38 636 38 636 33 633  Greece (Dr) 2 230,62 2 200,72 2 241,69 2 215,34 2 215,34 1 743,23 (b) Seed harvested in Spain and IIIlll\\li processed : II||IIIl  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 747,25 3 763,70 3 793,45 3 807,20 3 807,20 3 313,38 (c) Seed harvested in Portugal and IlliIIIl|| processed : III IIII  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 733,38 4 740,94 4 804,29 4 812,08 4 812,08 4 216,33 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 51 /12 Official Journal of the European Communities 25. 2. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 32,663 3,440 0,000 32,918 3,440 0,000 33,245 3,440 0,000 33,573 3,440 0,000 33,427 2. Final aids : I (a) Seed harvested and processed in (') : I l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) v France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 79,12 87,98 1 566,04 237,49 - 282,85 26,398 19,217 50 358 3 178,04 79,74 88,67 1 578,25 239,31 285,04 26,601 19,357 50 741 3 168,89 80.54 89.55 1 593,93 241,41 287,88 26,863 19,553 51 095 3 192,86 81,45 90,55 1 608,92 243,25 290,72 27,093 19,751 51 404 3 187,12 81,11 90,17 1 601,87 242,09 289,42 26,965 19,637 51 153 3 159,44 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 3 765,30 530,49 3 804,1 1 530,49 3 820,62 530,49 3 855,91 530,49 3 832,67 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 480,27 6 292,70 0,00 6 514,46 6 325,91 0,00 6 565,45 6 375,42 0,00 6 599,54 6 408,52 0,00 6 570,70 6 380,51 3 . Compensatory aids :  in Spain (Pta) 3 715,58 3 755,89 3 772,78 3 808,06 3 784,82 4. Special aid :  in Portugal (Esc) 6 292,70 6 325,91 6 375,42 6 408,52 6 380,51 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,065040 2,060570 2,055570 2,050750 2,050750 2,035650 Fl 2,318970 2,314960 2,310840 2,306600 2,306600 2,293780 Bfrs/Lfrs 43,200100 43,203800 43,203100 43,193300 43,193300 43,176400 FF 6,976970 6,985220 6,994380 7,006820 7,006820 7,046750 Dkr 7,904960 7,921600 7,940180 7,957300 7,957300 8,008130 £Irl 0,776701 0,777915 0,779359 0,780945 0,780945 0,785650 £ 0,693481 0,694954 0,696532 0,697873 0,697873 0,702246 Lit 1 521,28 1 526,34 1 532,17 1 537,61 1 537,61 1 553,87 Dr 164,40200 166,00900 167,99400 169,61400 169,61400 175,30900 Esc 168,73100 170,06100 171,30800 172,68600 172,68600 175,47900 Pta 139,71900 140,28900 140,91400 141,49400 141,49400 143,16700